PER CURIAM.
We have for review Department of Health and Rehabilitative Services v. American Healthcorp, 471 So.2d 1312 (Fla. 1st DCA 1985). In denying American Healthcorp’s motion for rehearing, the district court certified the following question:
Is the Department of Health and Rehabilitative Services, by reason of the language in section 381.494(8)(c), Florida Statutes (Supp.1982), providing that if the department fails to take certain action within the time specified therein, that the applicant “may take appropriate legal action, including relief pursuant to the Administrative Procedure Act,” exempted from the general language of section 120.60(2), Florida Statutes (1981), requiring issuance of a license if an *825agency fails to act within the time specified therein?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We answer the certified question in the affirmative, and adopt the majority opinion of the First District Court of Appeal.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.